DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanabe in U.S. Patent No. 4,960,971.  Regarding claim 1, Kawanabe discloses a body (element 25B, see figure 8)with an engagement feature (holder 70) capable of holding a workpiece that can be considered to be a “coupon”. In claim 1 “for validating a wire-electric-discharge-machining (wEDM) operation to be performed” is considered to be merely a statement of intended use. In claim 1 the limitation of “the validation coupon sized larger than a size of a cut-out to be made in a part using the wEDM machine” is not given patentable weight since the size of the cut out is not defined; please note that “part” is not positively recited in claim 1 as that is a workpiece limitation and not an apparatus limitation.  Regarding claims 2 and 3 there are three gripping members (85a, 85b, 85c, see column 7, lines 15-65) for moving from an open position to a closed position gripping the workpiece (element 1) and element 102 (see figure 6) can be considered to be a “block”.
Claim Rejections - 35 USC § 103
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe (971).  It is considered going from 3 fasteners at 120 degrees apart to 2 fasteners opposite to one another (i.e. 180 degrees apart) is a matter of engineering expediency depending upon the amount of grip desired.  Regarding claim 5, to make an element integral is attached to another is a matter of design choice. See MPEP 2144.04 V. B.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe (971) in view of Hashimoto in Japan Patent 11-114,725.  Hashimoto teaches using an engagement feature (hole 8) that extends through a body (element 23) (see figures 2-7,11 and 12) to connect with a workpiece (coupon).  It would have been obvious to adapt Kawanabe in view of Hashimoto to provide this to hold the workpiece in position.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 11, none of the references of record discloses or suggests, alone or in combination, “A wire-electric-discharge-machining  (wEDM) maching assembly, comprising:  … a wEDM machining assembly configured to machine the part using a wEDM process, including machining a cut-out in a given location in the part,…; and a tool that includes:  a body including an engagement feature shaped to removably engage the body to the securement assembly of the wEDM machine, and a fastener assembly operable to removably secure a validation coupon to the body, the validation coupon being larger than the cut-out but smaller than the part to be machined.”.  Dependent claims 12-17 are allowable at least for the same reason as claim 11.  Regarding claim 18, none of the references of record discloses or suggests, alone or in combination, “A method of manufacturing a tool for validating a part to be machined by a wire- electric-discharge-machining (wEDM) machine, … the method comprising: manufacturing a body including an engagement feature shaped to removably engage the securement assembly of the wEDM machine to secure the body to the securement assembly of the wEDM machine instead of the part; and manufacturing a fastener assembly connected to the body, the fastener assembly operable to removably secure a validation coupon to the body, the validation coupon being larger than the cut-out but smaller than the part to be machined, dimensioning the body and the fastener assembly of the tool to: a) position the validation coupon in the given location when the fastener assembly removably receives and secures therein the validation coupon and the body of the tool is removably engaged to the securement assembly of the wEDM machine instead of the part to be machined, and b) orient the validation coupon relative to the wEDM machine by removably engaging the tool to the securement assembly of the wEDM machine to permit the wEDM machining assembly to machine the cut-out in the validation coupon.”.  Dependent claims 19 and 20 are allowable at least for the same reason as claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tibbet in U.S. Patent No. 5,685,060 discloses a workpiece holding assembly for a wire cutting electric discharge machine.  US Patent Application Publication No. 2021/0094110 is not prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA).




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761